Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 5, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  159174                                                                                                Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                    SC: 159174                                          Justices
  In re BURKHART/ODIL, Minors.                                      COA: 343111
                                                                    Shiawassee CC Family Division:
                                                                    16-013829-NA

  _______________________________________/

         On order of the Court, the application for leave to appeal the February 5, 2019
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of In re Ferranti (Docket No. 157907) is pending on appeal before this Court and
  that the decision in that case may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 5, 2019
           s0402
                                                                               Clerk